Citation Nr: 0423306	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  98-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1956, and November 1990 to August 1991, including a 
period of service in southwest Asia from February 14, 1991 to 
July 10, 1991.  The veteran had additional periods of reserve 
service.

The Board notes that the issue of entitlement to service 
connection for asthma was granted in a February 2004 rating 
decision, and is therefore no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran recently underwent a VA 
examination, in July 2003, which diagnosed the veteran with 
xerosis, senile purpura on the forearm, secondary to 
scratching, and itching, cause undetermined.  The examiner 
also indicated that although the veteran's condition had been 
chronic since 1995, the veteran had no skin lesions at the 
time of his VA examination.  The examiner also indicated 
that, in light of the absence of any specific skin lesions in 
order to establish a diagnosis, an opinion could not be 
rendered in relation to military service.  The examiner did 
not address the issue of whether any of the veteran's skin 
symptoms, to include his itching, could be related to an 
undiagnosed illness.  As such, the Board finds that 
additional development is warranted.

The Board regrets the additional delay a further remand will 
entail.  However, it is necessary to ensure that the veteran 
gets all consideration due him under the law.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the veteran's skin 
disability including itching, covering 
the period from June 2003 to the present.  

2.  The RO should forward the claims 
folder to the VA examiner who conducted 
the July 2003 examination for an 
addendum.  Request the examiner to again 
review the records and to render an 
opinion as to whether it is as likely as 
not that the itching itself is a symptom 
of a chronic disability due to an 
undiagnosed illness.  If the examiner 
desires a current examination it should 
be conducted specify.  A complete 
rational should be given for all opinions 
and conclusions expressed.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claims on appeal 
considering all evidence received since 
the February 2004 supplemental statement 
of the case.  If any benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




